NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE THE PARALYZED VETERANS OF AMERICA,
THE NATIONAL VETERANS LEGAL SERVICES
PROGRAM, THE NON-COMMISSIONED OFFICERS
ASSOCIATION, and THE UNITED SPINAL
ASSOCIATIONlVETSFIRST,
Petiti0ners.
MISCELLANEOUS DOCKET NO. 949
On Petition for Writ of Mandamus directed to the
Secretary of Veterans Affairs.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
The Para1yzed Veterans of America et al. submit a pe-
tition for a writ of mandamus to direct the Secretary of
Veterans Aff`airs to publish final regulations concerning
presumptions of service connection related to exposure to
Agent Orange or in the alternative to direct the Secretary
to publish interim regulations
Upon consideration thereof
IT lS ORDERED THATZ

IN RE THE PARALYZED VETERANS OF AM.
2
The Secretary is directed to respond to the petition no
later than noon on Monday, July 19, 2010.
FoR THE CoURT
o JUL 15 2010 131 Jan H0rba1y
Date J an Horbaly
' Clerk
cc: Thomas E. Ri1ey, Esq.
Jeanne E. Davidson, Esq.
Will A. Gunn, Esq.
s8
§
§
§§
232
22 sga
ho Q'u=
JUL
EALS FOR
RCU\T
010
.|AN HORBALY
0LERK